Citation Nr: 0531135	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  95-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye disability as a 
result of surgery performed during VA hospitalization from 
January to February 1976, or as the result of post-surgical 
treatment. 




REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.






WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
RO.  

In April 1997 and again in September 1998, the Board remanded 
this case to the RO in order to honor the veteran's requests 
for a personal hearing.  

In September 1999 and January 2001, the Board remanded the 
case for additional development of the record and other 
procedural action.  

By February 2002 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and by November 2002 Order, the Court granted the veteran's 
and VA's General Counsel's October 2002 Joint Motion to 
Remand.  

In August 2004, the Board sought an expert medical opinion 
regarding the issue on appeal.  

In September 2005, the veteran's representative indicated 
that he had received a copy of the expert medical opinion and 
that the veteran had no further argument to present.  

Then, in October 2005, the attorney presented as additional 
statement that was construed as a request for the appeal to 
be advanced on the Board's docket.  Accordingly, additional 
review and procedural action was required to respond to this 
request.  



FINDINGS OF FACT

1.  In December 1975, the veteran was evaluated at a VA eye 
clinic for cataract of the left eye and glaucoma, both eyes, 
with findings of left eye field of vision loss due to 
noncompliance with glaucoma medication.  

2.  In January 1976, the veteran signed a surgical consent 
for cataract extraction, peripheral iridectomy and 
trabeculectomy of the left eye that were performed at a VA 
Medical Center (VAMC) on January 28, 1976.  

3.  The veteran's visual acuity in the left eye was noted to 
have been 20/400 at the time of his surgery in January 1976.  

4.  In April 1976, following surgery, the veteran's visual 
acuity was noted to have been 20/70 in the left eye.  

5.  The private medical records of October 1987 show the 
veteran had severe visual field loss in the left eye 
secondary to glaucoma.  

6.  The January 1976 surgery for cataract extraction and 
glaucoma is not shown to have caused permanent surgical or 
postoperative complications that resulted in additional 
disability or blindness.  

7.  The current left eye blindness is show to be due to the 
natural progress of the disease of glaucoma and his likely 
noncompliance with prescribed medication.  



CONCLUSION OF LAW

The criteria for compensation for left eye disability as the 
result of hospitalization or medical treatment by the VA have 
not been met.  38 U.S.C.A. § 5107 (West 2002); 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (prior to October 1, 
1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at personal 
hearings at the RO.  

Further, by June 1995 Statement of the Case; February 1996, 
October 1997, May 1998, January 1999, and November 2001 
Supplemental Statements of the Case; August 2001 letter; and 
February 2002 Board decision, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  

The veteran has been advised via the letter regarding his and 
VA's respective responsibilities as to obtaining that 
evidence and of VA's duty to assist, and he has also been 
told to provide all relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has also been afforded VA medical examinations 
and an expert medical opinion in furtherance of his claim.  
Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.  

In any event, in December 1999, the veteran indicated that he 
had no further evidence to submit and that all relevant 
evidence was already of record.  

In September 2005, the veteran's representative indicated 
that the veteran had no further evidence to submit.  Thus, 
any deficiency regarding VCAA notice constitutes harmless 
error.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The VA outpatient medical records from September 1972 show 
that the veteran presented for evaluation of poor vision, he 
was referred for evaluation in the eye clinic to rule out 
glaucoma.

The December 1975 VA outpatient eye clinic notes reflect that 
the veteran was diagnosed with glaucoma and was evaluated for 
removal of a cataract of the left eye.  It was noted that the 
veteran was "extremely non-compliant taking medication" for 
diagnosed bilateral glaucoma.  

The January 1976 VA eye clinic notes indicate that the 
veteran's glaucoma was responsive to treatment, but that the 
veteran was not complying with therapy.  The diagnosis was 
that of advanced pigmentary glaucoma and cataracts, both 
eyes.  Specified in the eye clinic notes was that the veteran 
was supposed to be using pilocarpine eye drops for his 
glaucoma but that he was not using them regularly.  

The veteran's intraocular pressure (IOP) was 19 on medication 
in the left eye, and visual acuity in the left eye was 
20/400.  The VA ophthalmologist noted that the IOP was not 
well enough controlled and cataract extraction with 
filtration surgery in the left eye was recommended.  

The veteran was advised that, while the outcome of his 
surgery was impossible to predict, intervention might well 
help his vision.  

The veteran consented to the surgery and was admitted to the 
VAMC on January 26, 1976.  His surgical consent form, dated 
on January 28, 1976, showed a procedure identified as 
cataract extraction, left eye, and trabeculectomy.  

The veteran signed a statement that he understood the 
procedure to be for the removal of lens (cataract), left eye, 
and creation of a place for fluid in his eye to drain.  The 
form was signed by the veteran and was witnessed.  

The January 1976 surgical report reflected intracapsular 
cataract extraction and peripheral iridectomy and 
trabeculectomy of the left eye were performed for glaucoma 
and cataract of the left eye.  No complications were noted, 
and the veteran was sent to the recovery room in satisfactory 
condition.  

The February 1976 hospital discharge summary indicated that 
the veteran's postoperative course was "rather stormy" in 
that he suffered from severe left-sided headaches for many 
days.  The discharge summary also noted that ophthalmic 
evaluation revealed normal pressures for a postoperative eye 
with appropriate amounts of intraocular inflammation.  

On the veteran's third postoperative day, a hema, previously 
located on the anterior face, was noted to be located in the 
lower portion of the left anterior chamber and was considered 
to be a hyphema of 10-20 percent.  It resolved over the next 
several days.  

Despite the normal pressures, the veteran continued to 
complain of left-sided headaches.  A neurological evaluation 
was normal, as was a brain scan.  The veteran also recalled a 
history of self-diagnosed migraine headaches, with no 
headaches for the previous 20 years.  His headaches responded 
to medication and resolved prior to discharge.  

VA outpatient notes of the veteran's postoperative treatment 
cover the period from February 1976 through September 1977.  
The notes of July 1976 indicate a poor visual result and poor 
control of IOPs.  The veteran's corrected visual acuity was 
20/70 in the left eye.  

While the February 1977 notes reflect the veteran's statement 
that he was using his medications regularly, a September 1977 
clinical note shows his wife's statement indicating that the 
veteran was not using prescribed phospholine iodide.  

The impression recorded by the physician was that the veteran 
was noncompliant with medication, and an alternative medicine 
was recommended.  

The private ophthalmology treatment records covering the 
period from May 1987 to January 1990 show that the veteran 
was evaluated for visual fields and IOPs.  The October 1987 
note shows scattered islands of vision in the left eye and 
loss of visual field in the right eye, with a diagnosis of 
severe visual field loss secondary to glaucoma.  

A January 1990 evaluation note shows a diagnosis of end stage 
glaucoma, unchanged, with recommendation to continue 
prescribed medications.  

A June 1992 private ophthalmologist's statement indicated 
that he had seen the veteran three times, ending in December 
1991.  The veteran was receiving treatment for end stage 
glaucoma, and his best corrected vision was 20/50 in the 
right eye and counting fingers on the left.  His visual field 
testing showed significant damage to vision.  The veteran 
failed to return for a six-month follow-up visit.  

A July 1992 VA examination report noted that the veteran had 
tunnel vision only, with visual acuity of 20/200 right eye 
and blindness left eye.  

The veteran appeared for hearings at the RO in August 1995 
and July 1997.  His testimony during both hearings was 
essentially identical.  He testified that his vision was 
worse after surgery in 1976 in that he was almost totally 
blind a month after surgery.  

The veteran stated that he signed a surgical consent only to 
cataract surgery in January 1976 and was not advised of 
possible loss of vision.  He said that he recalled being told 
by the surgeon that his vision would improve greatly once the 
cataract was removed.   

The veteran further testified that he was never noncompliant 
with medication and never stopped using the drops prescribed 
to lower IOP.  He stated that he had not ever discussed his 
theory that he lost his vision due to the 1976 surgery with 
either VA or private ophthalmologists.  

On September 1997 VA examination report, the examiner stated 
that the veteran's glaucoma was diagnosed in 1965 and that he 
was started on eye drops at that time.  The veteran told the 
examiner that he was declared legally blind six months after 
his 1976 VA eye surgery.  

An examination revealed aphakia of both eyes with visual 
acuity counting fingers at two feet right eye, and hand 
motion at one foot in the left eye.  The IOP in each eye was 
normal due to medication.  The examiner reported a diagnosis 
of glaucoma, both eyes; optic atrophy, both eyes; and 
aphakia, both eyes.  

The VA examiner stated that it was impossible to determine 
whether the surgery had caused the veteran's loss of vision 
in the left eye since the surgery occurred more than 25 years 
earlier.  The only opinion the examiner could offer was that 
current poor vision was due to optic atrophy present in both 
eyes.  

In November 1998, the veteran submitted a statement from his 
private internist, who indicated that he had reviewed the 
veteran's records and felt that it was "more likely than not 
that left eye vision loss was from the operation of the 
cataract/ peripheral/iridectomy & trabeculectomy procedures."  

The RO requested further information from the doctor, 
including the basis for his opinion regarding the veteran's 
vision loss.  

A December 1998 response from the private internist reflected 
a report of his credentials as a physician, including an 
internal medicine residency and basic training in 
ophthalmology.  He reported that he had been requested to 
offer an opinion as to whether the veteran was medically 
appropriate for the type of surgery performed.  He stated 
that he was trained in preoperative clearance for surgical 
procedures and was concerned that the veteran believed he was 
going for a simple cataract extraction when much more 
extensive surgery was performed.  

The doctor also found that the surgical resident appeared to 
have some "intraoperative difficulty" with the case.  He 
concluded with the statement that, from an internal medicine 
point of view, he believed that it was inappropriate for the 
veteran to have had multiple procedures performed at the same 
time.  He stated that he believed the veteran's vision loss 
was most likely secondary to either the intraoperative 
complications or the postoperative infection suffered during 
hospitalization.  

In light of the reports, the VA obtained two expert medical 
opinions from VA ophthalmologists, one in November 1999, and 
one in March 2000.  

Each VA doctor examined the veteran and reviewed the 
veteran's claims file in its entirety, in particular the 
report of surgery and postoperative clinical notes, and 
neither physician could find evidence to support the 
veteran's claim that his blindness was due to surgery.  

The VA ophthalmology examination report of November 1999 
showed that the veteran had been experimenting with cutting 
down on his eye drops.  His visual acuity was noted to be 
that of hand motion in the left eye, which was aphakic.  An 
examination of the fundus of the left eye revealed almost 
total cupping with IOP of 25.  

The diagnosis was that of advanced open-angle glaucoma with 
increased IOP.  Follow up visits in November 1999, after use 
of prescribed medication showed improved IOP of 9, left eye, 
with visual acuity of hand motion at ten feet.  He was stable 
at the time.  

The VA ophthalmologist noted his review of the veteran's 
medical history and surgical reports and stated that the 
surgery for both the intracapsular cataract extraction and 
the anterior vitrectomy and trabeculectomy were standard 
operations that were performed without any undue 
complications.  The surgery described was noted to be state 
of the art in 1976.  

The VA ophthalmologist also explained that the postoperative 
hyphema was a small hemorrhage in the anterior chamber of the 
left eye that resolved over several days' time.  He stated 
that the hyphema was fairly typical and occurred commonly, 
even with state of the art glaucoma surgery.  

The VA ophthalmologist found that the veteran did not suffer 
any negative or long-term deleterious effect from the hyphema 
and that the reported postoperative headaches were not 
related to the hyphema.  He further stated that there was no 
documentation of any intraoperative or postoperative 
complication that could be directly related to the veteran's 
reported headaches.  

On March 2000 VA ophthalmologic examination, the examiner 
found complete cupping of the fundus of both eyes.  The IOP 
was 15 in the right eye and 14 in the left eye.  The visual 
acuity was noted to be 20/20/400, right eye, and hand 
motions, left eye.  

The VA ophthalmologist noted the veteran's history and opined 
that his noncompliance with medication in 1976 had caused the 
advanced nature of the glaucoma in the left eye.  He reported 
a finding of end-stage glaucoma related to pigmentary 
glaucoma, diagnosed in 1976.  

The VA ophthalmologist reviewed the surgical and medical 
reports and noted that the surgery to which the veteran had 
consented was the best available in 1976.  He found the 
postoperative course of the left eye was well within normal 
limits.  

The headaches reported by the veteran could have come from 
the initial change in pressure in the eye or mild choroidea, 
but both were normal postoperative changes that occurred.  He 
also noted that the headaches might have been tension or 
migraine, as reported by the neurologist, and not related to 
the surgical procedure at all.  

The VA ophthalmologist found no documentation of 
intraoperative or postoperative complications that affected 
the veteran's left eye.  Moreover, he noted that the 
veteran's visual acuity had improved postoperatively and was 
reported to be 20/50 with a correct aphakic refraction and 
good control of IOP four months after surgery.  

There was nothing in the veteran's records or in the physical 
examination of the veteran to "indicate that the veteran 
suffered from a bad occurrence" with the 1976 surgery.  

Indeed, the VA ophthalmologist stated that the care received 
by the veteran was quite good and helped him maintain the 
vision in his significantly damaged left eye, which had been 
present when he initially appeared for VA treatment.  

In January 2005, VA obtained a medical opinion from an 
associate professor with the Ophthalmology Department of the 
Southwestern Medical Center of the University of Texas in 
Dallas.  The physician indicated that she had reviewed the 
record in its entirety.  

After conducting a thorough review of the veteran's medical 
and surgical history, the physician concluded that the 
veteran's left eye loss of vision could not be directly 
attributed to the cataract and glaucoma surgery performed by 
VA in January 1976.  The vision loss, rather, was directly 
related to pigmentary glaucoma, which was more advanced in 
the left eye at the time of his initial presentation at VA.  

The physician further indicated that, despite statements of 
family members reflecting that the veteran was compliant with 
glaucoma medication, multiple clinical notes documented that 
he was not.  

According to the physician, noncompliance with medication was 
a common finding in patients with advanced glaucoma in the 
presence of appropriate medical treatment.  Furthermore, she 
indicated that glaucoma could also progress in the presence 
of good medical compliance.  

Finally, the physician asserted that she could not even 
speculate as to the cause of the veteran's vision loss due to 
a gap in the medical evidence in the years following surgery.  

It could have been continued progression of the glaucoma, a 
vascular event or myopic degenerative.  There was no 
indication, however, that VA was involved.  


Law and Regulations 

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in May 1992.  The Board is cognizant that 38 U.S.C.A. § 
1151 was amended by Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), and codified at 38 U.S.C.A. § 1151 
(West 2002).  The effective date of the amendment is October 
1, 1997.  

The amended statute is less favorable to the veteran's claim; 
however, since the veteran's claim was filed prior to October 
1997, it must be adjudicated under the provisions of § 1151 
as they existed prior to the amendment.  See VAOPGCPREC 40-
97.  

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (prior to October 1, 1997).  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  

Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  

In determining whether such existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment is compensable, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(b), (c).  

Lay people are not competent to provide opinions requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Discussion

Initially, the Board notes that it does not credit the 
opinion of the veteran's private internist.  Beyond initial 
training, he does not appear to have any particular expertise 
in ophthalmology.  Furthermore, it does not appear that he 
had access to the record in its entirety in rendering his 
medical opinion.  

The subsequent VA and University of Texas medical opinions 
are based on a review of the record and particular knowledge 
in the field of ophthalmology.  

These are the opinions that, in the Board's view, carry more 
weight.  The Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  See also Struck v. Brown, 9 Vet. App. 145, 154 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the 
Board may appropriately favor the opinion of one competent 
medical authority over another).  

Upon review of the record, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim that he suffered additional disability in the form of 
blindness as a result of eye surgery or other treatment in 
1976.  

Indeed, there is no medical evidence to support that there 
was permanent complication during surgery.  The only medical 
opinion to the contrary is that of the veteran's private 
internist, and the Board has explained above why that opinion 
is less persuasive than the medical opinions to the contrary.  

The Board emphasizes as well that the veteran's private 
internist failed to identify any specific complication or 
elaborate on the basis for his assertions on the veteran's 
behalf.  

The VA ophthalmologists and the University of Texas associate 
professor of ophthalmology, on the other hand, found no 
indication of any undue complication or abnormality during 
the surgery.  

These opinions have been gleaned from an examination of the 
veteran and/or review of the record.  Indeed, the veteran's 
left eye blindness has been associated with chronic 
noncompliance with glaucoma medication.  

The Board observes that the veteran's lay view and the lay 
opinions of his wife on the cause of his disability are not 
ones upon which the Board may rely.  Espiritu, supra.  In any 
event, the testimony and assertions of the veteran and his 
wife in this regard are contradicted by the actual medical 
records.  

While both the veteran and his wife testified that he never 
failed to comply with using his eye drops, the 
contemporaneous clinical notes from December 1975, January 
1976 and September 1977, clearly show a pattern of not taking 
medication regularly and actually include his wife's own 
statement that he was not using his eye drops regularly.  

In summary, after reviewing all of the medical evidence of 
record, it is apparent that the veteran's noncompliance with 
prescribed medication was a significant factor in the 
advanced nature of his glaucoma.  

In addition, the medical evidence points to the natural 
progress of the disease as the basis for the veteran's 
blindness.  Each physician clearly found that there was no 
evidence of aggravation of the glaucoma or additional 
disability as a result of the surgery by VA in 1976.  

Accordingly, the Board finds that the veteran's demonstrated 
left eye blindness is the likely result of the natural 
progress of the glaucoma or noncompliance with glaucoma 
medication with no additional disability resulting from the 
1976 surgery.  

Moreover, based upon review of the evidence, the Board 
concludes that the 1976 surgery was actually remedial, and 
served the intended purpose to aid the veteran's vision as 
indicated in the March 2000 VA examination report.  
Therefore, the veteran's claim for VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 must be denied.  

The Board, in conclusion, finds that the preponderance of the 
competent medical evidence of record weighs against the 
veteran's claim.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.  



ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for left eye disability as a result of 
surgery performed during VA hospitalization from January to 
February 1976, or as the result of post-surgical treatment 
are denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


